Exhibit 10.1

EXECUTION VERSION

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (the “Agreement”), dated as of May 16, 2013,
is by and among Quantum Fuel Systems Technologies Worldwide, Inc., a Delaware
corporation with offices located at 25242 Arctic Ocean Drive, Lake Forest,
California 92630 (the “Company”), and Crede CG III, Ltd., a Bermuda company (the
“Buyer”).

BACKGROUND

The Company and the Buyer desire to enter into this transaction to purchase the
Common Shares and Warrants set forth herein pursuant to a Registration Statement
on Form S-3 (Registration Number 333-176772), which provides for the
registration of an offering of shares of the Company’s common stock, $0.02 par
value per share, (the “Common Stock”), and warrants to purchase shares of such
Common Stock (the “Registration Statement”), which Registration Statement has
been declared effective in accordance with the Securities Act of 1933, as
amended (the “1933 Act”), by the United States Securities and Exchange
Commission (the “SEC”).

In the United States, the Common Stock is listed on the Nasdaq Capital Market
(the “Principal Market”) and trades under the ticker symbol QTWW.

The parties hereto each understand that this Securities Purchase Agreement and
the purchase and sale contemplated hereby is unconditional and binding on the
parties hereto.

TERMS

Now, therefore, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:

 

1. PURCHASE AND SALE OF COMMON SHARES AND WARRANTS.

(a) Common Shares and Warrants. The Company shall issue and sell to the Buyer,
and the Buyer shall purchase from the Company on the Closing Date,
4,918,032 shares of Common Stock (the “Common Shares”), along with one or more
warrants, substantially in form of Warrant to Purchase Common Stock attached
hereto as Exhibit A, to purchase that number of shares of Common Stock indicated
therein (the “Warrants” and all shares of Common Stock acquirable upon exercise
or exchange of the Warrants, collectively, the “Warrant Shares”). The Common
Shares, the Warrants and the Warrant Shares are collectively referred to herein
as the “Securities.” The initial number of Warrant Shares set forth above shall
be equal to 60% of the aggregate Purchase Price (as defined in the Securities
Purchase Agreement) divided by the Purchase Price per share. In the event that
the Common Stock is delisted from the Principal Market (as defined in the
Securities Purchase Agreement), the warrant coverage under this Warrant will
automatically increase, immediately upon such delisting, with no further action
required by either party, to 70% of the aggregate Purchase Price divided by the
Purchase Price per share.



--------------------------------------------------------------------------------

(b) Closing. The closing and settlement (the “Closing”) of the purchase of the
Common Shares and the Warrants by the Buyer shall occur at the offices of
Dentons US LLP, 1221 Avenue of the Americas, New York, New York 10020-1089 on
the date hereof and shall occur at 10:00 a.m. (or such earlier time as agreed to
by the parties), New York time (the “Closing Date”). As used herein “Business
Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York. New York are authorized or required by law to
remain closed.

(c) Purchase Price. The Purchase Price per share shall equal the consolidated
Closing Bid Price on the Trading Day immediately prior to the date of the public
announcement of the transaction. The aggregate purchase price for the Common
Shares to be purchased by the Buyer (the “Purchase Price”) shall be Three
Million Dollars ($3,000,000.00).

(d) Form of Payment; Deliveries. On the Closing Date, (i) the Buyer shall pay
the Purchase Price to the Company (less amounts, if any, withheld pursuant to
Section 4(e) hereof), by wire transfer of immediately available funds in
accordance with the Company’s written wire instructions and (ii) the Company
shall (A) cause Broadridge Corporate Issuer Solutions, Inc. (together with any
subsequent transfer agent, the “Transfer Agent”) through the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer Program to credit, without
restriction, to the Buyer’s or its designee’s balance account with DTC through
its Deposit/Withdrawal at Custodian (“DWAC”) system the aggregate number of
Common Shares that the Buyer is purchasing, (B) deliver to the Buyer a Warrant,
pursuant to which the Buyer shall have the right to initially acquire up to the
number of Warrant Shares as is set forth therein, and (C) deliver to the Buyer
each of the other documents, instruments and certificates set forth in
Section 6.

 

2. BUYER’S REPRESENTATIONS AND WARRANTIES.

The Buyer hereby represents and warrants, and where applicable hereby covenants,
to the Company that:

(a) Organization; Authority. The Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents to which
it is a party and otherwise to carry out its obligations hereunder and
thereunder.

(b) Validity: Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Buyer and constitutes the legal, valid
and binding obligations of the Buyer enforceable against the Buyer in accordance
with its terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

(c) No Conflicts. The execution, delivery and performance by the Buyer of this
Agreement and the consummation by the Buyer of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of the
Buyer or (ii) conflict with, or

 

2



--------------------------------------------------------------------------------

constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Buyer is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to the Buyer, except in the case of clauses (ii) and
(iii) above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Buyer to perform its obligations hereunder.

(d) Certain Trading Activities. As of the Closing Date and prior to issuance of
the Common Stock and the Warrant, the Buyer does not beneficially own (within
the meaning of Section 13(d) of the 1934 Act and the rules and regulations
thereunder) any outstanding securities of the Company. The Buyer has not
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with the Buyer, engaged in any transactions in the securities
of the Company (including, without limitation, any Short Sales involving the
Company’s securities) during the period commencing as of the time that the Buyer
and the Company (or the Placement Agent if any) first began discussions
regarding the specific investment in the Company contemplated by this Agreement
and ending immediately prior to the execution of this Agreement by the Buyer (it
being understood and agreed that for all purposes of this Agreement, and,
without implication that the contrary would otherwise be true, that neither
transactions nor purchases nor sales shall include the location and/or
reservation of borrowable shares of Common Stock). “Short Sales” means all
“short sales” as defined in Rule 200 promulgated under Regulation SHO under the
1934 Act. “Person” means any person or entity, whether an individual, trustee,
corporation, partnership, limited partnership, limited liability company, trust,
unincorporated organization, business association, firm, joint venture or
governmental entity.

(e) Investment decision. The Buyer has based its investment decision solely upon
the information contained in the Transaction Documents, the SEC Documents, such
information as may be filed by the Company as a “Free Writing Prospectus” under
the 1933 Act, and such other information as may have been provided to the Buyer
by the Company in response to its inquiries, and has not based its investment
decision on any research report or other information regarding the Company. The
Buyer further acknowledges that (i) the purchase of the Securities involves a
degree of risk and (ii) the offer contained in the Transaction Documents does
not constitute a securities recommendation or other form of financial product
advice.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Buyer and the Placement Agent (as
hereinafter defined) that, except as may be set forth in the SEC Documents with
respect to specific representations and warranties to the extent expressly set
forth in such representations and warranties, as of the date of this Agreement
(unless such representation and warranty specifies a different time):

(a) Organization and Qualification. Each of the Company and each of its
Subsidiaries are entities duly organized or incorporated (as applicable),
validly existing as a corporation and in good standing (where applicable) under
the laws of the jurisdiction in which

 

3



--------------------------------------------------------------------------------

they are formed or incorporated (as applicable), and have the requisite power
and authorization to own their properties and to carry on their business as now
being conducted and as presently proposed to be conducted. Each of the Company
and each of its Subsidiaries is duly qualified as a foreign entity (where
applicable) to do business and is in good standing (where applicable) in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect. As used in this Agreement, “Material Adverse Effect” means any
material adverse effect on (i) the business, properties, assets, liabilities,
operations (including results thereof), condition (financial or otherwise) or
prospects of the Company or any Subsidiary, individually or taken as a whole,
(ii) the transactions contemplated hereby or in any of the other Transaction
Documents or (iii) the authority or ability of the Company to perform any of its
obligations under any of the Transaction Documents. “Subsidiaries” means a
Significant Subsidiary as that term is defined in Rule 405 of the 1933 Act, and
each of the foregoing is individually referred to herein as a “Subsidiary.”

(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
the other Transaction Documents and to issue the Securities in accordance with
the terms hereof and thereof. The execution and delivery of this Agreement and
the other Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby (including, without
limitation, the issuance of the Common Shares, the issuance of the Warrants and
the reservation for issuance and issuance of the Warrant Shares issuable upon
exercise of the Warrants) have been duly authorized by the Company’s board of
directors and (other than the filing with the SEC of the prospectus supplement
required by the Registration Statement pursuant to Rule 424(b) under the 1933
Act (the “Prospectus Supplement”) supplementing the base prospectus forming part
of the Registration Statement (the “Prospectus”) and any other filings as may be
required by the Principal Market and/or any state securities agencies, all of
which shall be made prior to the Closing) no further filing, consent or
authorization is required by the Company, its board of directors or its
stockholders or other governing body. This Agreement has been, and the other
Transaction Documents will be prior to the Closing, duly executed and delivered
by the Company, and each constitutes the legal, valid and binding obligations of
the Company, enforceable against the Company in accordance with its respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law. “Transaction Documents” means, collectively, this Agreement, the
Warrants, the Irrevocable Transfer Agent Instructions and each of the other
agreements and instruments entered into or delivered by any of the parties
hereto in connection with the transactions contemplated hereby and thereby, as
may be amended from time to time.

(c) Issuance of Securities; Registration Statement. The issuance of the Common
Shares and the Warrants has been duly authorized by all requisite corporate
action of the Company and, upon issuance in accordance with the terms of the
Transaction Documents, the Common Shares will be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances. As of the Closing, the Company shall have
reserved from its duly authorized capital stock the maximum number of

 

4



--------------------------------------------------------------------------------

shares of Common Stock issuable upon exercise of the Warrants (without taking
into account any beneficial ownership limitations on the exercise of the
Warrants set forth therein). The issuance of the Warrant Shares has been duly
authorized by all requisite corporate action of the Company, and upon exercise
in accordance with the Warrants, the Warrant Shares, when issued, will be
validly issued, fully paid and non-assessable and free from all preemptive or
similar rights, taxes, liens, charges and other encumbrances, with the holders
of the Warrant Shares being entitled to all rights accorded to a holder of
Common Stock. The issuance by the Company of the Securities has been registered
under the 1933 Act and the Securities are being issued pursuant to the
Registration Statement and all of the Securities are freely transferable and
freely tradable by Buyer without restrictions. The Registration Statement is
effective and available for the issuance of the Securities thereunder and the
Company has not received any notice that the SEC has issued or intends to issue
a stop-order with respect to the Registration Statement or that the SEC
otherwise has suspended or withdrawn the effectiveness of the Registration
Statement, either temporarily or permanently, or intends or has threatened in
writing to do so. The “Plan of Distribution” section under the Registration
Statement permits the issuance and sale of the Securities hereunder and as
contemplated by the other Transaction Documents. The Registration Statement and
any prospectus included therein, including the Prospectus and the Prospectus
Supplement, comply and complied in all material respects with the requirements
of the 1933 Act and the 1934 Act and the rules and regulations of the SEC
promulgated thereunder and all other applicable laws and regulations of the
United States. At the time the Registration Statement and any amendments thereto
became effective, at the date of this Agreement and at each deemed effective
date thereof pursuant to Rule 430B(f)(2) of the 1933 Act, the Registration
Statement and any amendments thereto complied and will comply in all material
respects with the requirements of the 1933 Act and did not and will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading; and the Prospectus and any amendments or supplements thereto
(including, without limitation the Prospectus Supplement), at the time the
Prospectus or any amendment or supplement thereto was issued and at the Closing
Date, complied and will comply in all material respects with the requirements of
the 1933 Act and did not and will not contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Company meets all of the requirements for the use of Form S-3
under the 1933 Act for the offering and sale of the Securities contemplated by
this Agreement and the other Transaction Documents, and the SEC has not notified
the Company of any objection to the use of the form of the Registration
Statement pursuant to Rule 401(g)(1) under the 1933 Act. The Registration
Statement meets the requirements set forth in Rule 415(a)(l)(x) under the 1933
Act. At the earliest time after the filing of the Registration Statement that
the Company or another offering participant made a bona fide offer (within the
meaning of Rule 164(h)(2) under the 1933 Act) relating to any of the Securities,
the Company was not and is not an “Ineligible Issuer” (as defined in Rule 405
under the 1933 Act). The Company (i) has not distributed any offering material
in connection with the offering and sale of any of the Securities and (ii) until
the Buyer holds none of the Securities, shall not distribute any offering
material in connection with the offering and sale of any of the Securities to,
or by, the Buyer, in each case, other than the Registration Statement, the
Prospectus or the Prospectus Supplement. Further, the Company will not
distribute any offering material in connection with the offering and sale of any

 

5



--------------------------------------------------------------------------------

Securities in any place in which, or to any Person to whom, it would not be
lawful to make such an offer.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Common Shares, the Warrants and Warrant Shares and the reservation for
issuance of the Warrant Shares) will not (i) result in a violation of the
Company’s Certificate of Incorporation (including, without limitation, any
certificates of designation contained therein) or other organizational documents
of the Company or any of its Subsidiaries, any capital stock of the Company, or
Bylaws, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, note, lease, mortgage, deed or other instrument to which the Company
is a party or by which the Company is bound or affected that has been filed as
an exhibit to the SEC Documents, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including, without limitation,
federal and state and foreign securities laws and regulations and the rules and
regulations of the Principal Market) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected except, in the case of clause (ii) above, to
the extent such violations that could not reasonably be expected to be material.

(e) Consents. The Company is not required to obtain any consent from,
authorization or order of, or make any filing which has not already been
obtained or made (including, without limitation as to the listing on the
Principal Market of the Common Shares and the Warrant Shares upon issuance) or
registration with (other than the filing with the SEC of the Prospectus
Supplement and any other filings as may be required by any state securities
agencies), any court, governmental agency or any regulatory or self-regulatory
agency or any other Person in order for the Company to execute, deliver or
perform any of its obligations under or contemplated by the Transaction
Documents, in each case, in accordance with the terms hereof or thereof. All
consents, authorizations, orders, filings and registrations which the Company is
required to obtain at or prior to the Closing will have been obtained or
effected on or prior to the Closing Date, and neither the Company nor any of its
Subsidiaries is aware of any facts or circumstances which might prevent the
Company from obtaining or effecting any of the registration, application or
filings contemplated by the Transaction Documents. Except as disclosed in the
SEC Reports, the Company is not in violation of the requirements of the
Principal Market or foreign, federal, state or local securities laws, and has no
knowledge of any facts or circumstances which could reasonably lead to such
violation or delisting or suspension of the Common Stock in the foreseeable
future. No statute, rule, regulation, executive order, decree, ruling or
injunction has been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of any of the transactions contemplated by the Transaction Documents, and
no actions, suits or proceedings are pending or threatened by any Person that
seeks to enjoin, prohibit or otherwise adversely affect any of the transactions
contemplated by the Transaction Documents.

(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby

 

6



--------------------------------------------------------------------------------

and thereby and that the Buyer is not (i) an officer or director of the Company
or any of its Subsidiaries or (ii) an “affiliate” (as defined in Rule 144
promulgated under the 1933 Act (or a successor rule thereto) (collectively,
“Rule 144”)) of the Company (an “Affiliate”) or any of its Subsidiaries. The
Company further acknowledges that the Buyer is not acting as a financial advisor
or fiduciary of the Company or any of its Subsidiaries (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by the Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the Buyer’s
purchase of the Securities. The Company further represents to the Buyer that the
Company’s decision to enter into the Transaction Documents has been based solely
on the independent evaluation by the Company and its representatives.

(g) Placement Agent’s Fees. Except for Roth Capital Partners, LLC (the
“Placement Agent”), neither the Company nor any of its Subsidiaries has engaged
any placement agent or other agent in connection with the sale of the
Securities. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
Persons engaged by the Buyer, if any) relating to or arising out of the
transactions contemplated hereby.

(h) No Integrated Offering. None of the Company, its Subsidiaries or any of
their Affiliates, nor any Person acting on their behalf, has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause this offering of the
Securities to require approval of stockholders of the Company under any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated. None of the
Company, its Subsidiaries or any of their Affiliates nor any Person acting on
their behalf will take any action or steps that would cause the offering of any
of the Securities to be integrated with other offerings. No registration of the
offer, sale or transfer of any of the Securities is required, except for
registration contemplated hereby pursuant to the Registration Statement.

(i) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation,
Bylaws or other organizational documents or the laws of the jurisdiction of its
incorporation or otherwise that can be waived by approval of the board of
directors and which is or could become applicable to the Buyer as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company’s issuance of the Securities and the Buyer’s ownership of the
Securities. The Company and its board of directors have taken all necessary
action, if any, in order to render inapplicable any stockholder rights plan or
similar arrangement relating to accumulations of beneficial ownership of shares
of Common Stock or a change in control of the Company or any of its
Subsidiaries.

(j) SEC Documents; Financial Statements. During the two years prior to the date
hereof, the Company has timely filed all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the

 

7



--------------------------------------------------------------------------------

Securities Exchange Act of 1934, as amended (the “1934 Act”) (all of the
foregoing filed prior to the date hereof and all exhibits included therein and
financial statements, notes and schedules thereto and documents incorporated by
reference therein being herein referred to as the “SEC Documents”). As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto as in effect as of the time of filing. Such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments which will not be material, either individually or in the
aggregate). No other information provided by or on behalf of the Company to the
Buyer that is not included in the SEC Documents contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements therein not misleading, in the light of the circumstance under
which they are or were made.

(k) Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its certificate
of incorporation, any certificate of designation, preferences or rights of any
outstanding series of its preferred stock, its bylaws, or any other
organizational charter or certificate of formation thereof, as applicable.
Neither the Company nor any of its Subsidiaries is in violation of any judgment,
decree or order or any statute, ordinance, rule or regulation applicable to the
Company or any of its Subsidiaries, and neither the Company nor any of its
Subsidiaries will conduct its business in violation of any of the foregoing,
except in all cases as disclosed in the SEC Documents and for possible
violations which could not, individually or in the aggregate, have a Material
Adverse Effect. Since January 1, 2010, (i) the Common Stock has been listed or
designated for quotation on the Principal Market, (ii) trading in the Common
Stock has not been suspended by the SEC or the Principal Market and (iii) the
Company has received no communication, written or oral, from the SEC or, except
as disclosed in the SEC Documents, the Principal Market regarding or relating to
the suspension or delisting of the Common Stock from the Principal Market. The
Company and each of its Subsidiaries possess all certificates, authorizations
and permits issued by the appropriate regulatory authorities necessary to
conduct their respective businesses, except where the failure to possess such
certificates, authorizations or permits would not have, individually or in the
aggregate, a Material Adverse Effect, and neither the Company nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.

 

8



--------------------------------------------------------------------------------

(l) Equity Capitalization. As of the date hereof the authorized capital stock of
the Company consists of (i) 150,000,000 shares of Common Stock, of which
(A) 149,900,000 shares are designated Common Stock, of which 51,847,731 shares
are issued and outstanding, and (B) 100,000 are designated Series B Common
Stock, of which 49,998 shares are issued and outstanding, and (ii) 20,000,000
shares of preferred stock, of which none are issued and outstanding. All of such
outstanding shares are duly authorized and have been, or upon issuance will be,
validly issued and are fully paid and non-assessable. As of the date hereof,
437,112 shares of the Company’s issued and outstanding Common Stock on the date
hereof are owned by Persons who are “Affiliates” (as defined in Rule 405 of the
1933 Act and calculated based on the assumption that only officers, directors
and holders of at least 10% of the Company’s issued and outstanding Common Stock
are “Affiliates” without conceding that any such Persons are “Affiliates” for
purposes of federal securities laws) of the Company or any of its Subsidiaries.
The SEC Documents contain true, correct and complete copies of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s bylaws, as amended and
as in effect on the date hereof (the “Bylaws”), and the terms of all securities
convertible into, or exercisable or exchangeable for, shares of Common Stock and
the material rights of the holders thereof in respect thereto. Based on the
number of outstanding shares of Common Stock as set forth in this Section 3(l)
and assuming the accuracy of the Buyer’s representation in Section 2(d), upon
execution of this Agreement, the Buyer will beneficially own (within the meaning
of Section 13(d) of the 1934 Act and the rules and regulations thereunder) no
more than 9.9% of the Common Stock.

(m) Internal Accounting and Disclosure Controls. The Company and each of its
Subsidiaries maintains internal control over financial reporting (as such term
is defined in Rule 13a-15(f) under the 1934 Act) that is effective to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles, including that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) under the 1934 Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported, within the time periods specified in the rules and forms of the
SEC, including, without limitation, controls and procedures designed to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the 1934 Act is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure. Except as set forth in the SEC
Documents, neither the Company nor any of its Subsidiaries has received any
notice or correspondence from any accountant or other Person relating to any
potential material weakness or significant deficiency in any part of the
internal controls over financial reporting of the Company or any of its
Subsidiaries.

 

9



--------------------------------------------------------------------------------

(n) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise could be reasonably likely to have a Material Adverse Effect.

(o) Foreign Corrupt Practices; Certain Other Unlawful Matters. Neither the
Company nor any of its Subsidiaries nor any director, officer, agent, employee
or other Person acting on behalf of the Company or any of its Subsidiaries has,
in the course of its actions for, or on behalf of, the Company or any of its
Subsidiaries (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended (or rules or regulations or interpretations thereunder); or (iv) made
any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee or
otherwise. The Company and its Subsidiaries are in compliance with, and have not
previously violated, the USA Patriot Act of 2001 and all other applicable U.S.
and non-U.S. anti-money laundering laws and regulations, including, without
limitation, the laws, regulations and Executive Orders and sanctions programs
administered by the U.S. Office of Foreign Assets Control, including, without
limitation, (i) Executive Order 13224 of September 23, 2001 entitled, “Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001)); and (ii) any
regulations contained in 31 CFR, Subtitle B, Chapter V.

(p) Sarbanes-Oxley Act. The Company and each Subsidiary is in material
compliance with all applicable requirements of the Sarbanes-Oxley Act of 2002
that are effective as of the date hereof, and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof.

(q) Transactions With Affiliates. Except as disclosed in the SEC Documents, none
of the officers, directors or employees or Affiliates of the Company or any of
its Subsidiaries is presently a party to any transaction with the Company or any
of its Subsidiaries (other than for ordinary course services as employees,
officers or directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the knowledge of the Company or any of
its Subsidiaries, any corporation, partnership, trust or other Person in which
any such officer, director or employee or Affiliate has a substantial interest
or is an employee, officer, director, trustee or partner.

(r) Absence of Litigation. Except as disclosed in the SEC Documents, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any of its Subsidiaries, the Common Stock or any of the Company’s or its
Subsidiaries’ officers or directors which is outside of the ordinary course of
business or individually or in the aggregate material to the Company or any of
its Subsidiaries. There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the SEC involving the
Company, any of its Subsidiaries or

 

10



--------------------------------------------------------------------------------

any current or former director or officer of the Company or any of its
Subsidiaries. The SEC has not issued any stop order or other order suspending
the effectiveness of the Registration Statement.

(s) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for, and neither the Company nor any such Subsidiary has any reason
to believe that it will be unable to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect.

(t) Employee Relations. Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
The Company believes that its and its Subsidiaries’ relations with their
respective employees are good. No executive officer (as defined in Rule 501(f)
promulgated under the 1933 Act) or other key employee of the Company or any of
its Subsidiaries has notified the Company or any such Subsidiary that such
officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary. No
executive officer or other key employee of the Company or any of its
Subsidiaries is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer or other key employee (as the case may be) does not subject the Company
or any of its Subsidiaries to any liability with respect to any of the foregoing
matters. The Company and its Subsidiaries are in compliance with all federal,
state, local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(u) Title. Except as set forth in the SEC Documents, the Company and its
Subsidiaries have good and marketable title in fee simple to all real property,
and have good and marketable title to all personal property, owned by them which
is material to the business of the Company and its Subsidiaries, in each case,
free and clear of all liens, encumbrances and defects except such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries. Any real property and facilities held under lease by the Company
or any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company or any of its Subsidiaries.

(v) Intellectual Property Rights. Except as set forth in the SEC Documents, the
Company and its Subsidiaries own or possess adequate rights or licenses to use
all trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, original works, inventions, licenses,
approvals, governmental authorizations, trade

 

11



--------------------------------------------------------------------------------

secrets and other intellectual property rights and all applications and
registrations therefor (“Intellectual Property Rights”) necessary to conduct
their respective businesses as now conducted and as presently proposed to be
conducted. None of the Company’s or its Subsidiaries’ Intellectual Property
Rights have expired, terminated or been abandoned, or are expected to expire,
terminate or be abandoned, within three years from the date of this Agreement,
except where the expiration, termination or abandonment, either individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect. The Company has no knowledge of any infringement by the Company or any
of its Subsidiaries of Intellectual Property Rights of others. There is no
claim, action or proceeding being made or brought, or to the knowledge of the
Company or any of its Subsidiaries, being threatened, against the Company or any
of its Subsidiaries regarding their Intellectual Property Rights. The Company is
not aware of any facts or circumstances which might give rise to any of the
foregoing infringements or claims, actions or proceedings. The Company and each
of its Subsidiaries have taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their Intellectual Property Rights.

(w) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with all Environmental Laws (as defined below), (ii) have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (iii) are in compliance with all
terms and conditions of any such permit, license or approval where, in each of
the foregoing clauses (i), (ii) and (iii), the failure to so comply could be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. The term “Environmental Laws” means all federal, state, local or
foreign laws of the applicable jurisdictions to which the Company is subject
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.

(x) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” an Affiliate of an
“investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

(y) Manipulation of Price. Neither the Company nor any of its Subsidiaries has,
and, to the knowledge of the Company, no Person acting on their behalf has,
directly or indirectly, (i) taken any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company or
any of its Subsidiaries to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities (other than the Placement Agent),
or (iii) except as disclosed in the SEC Reports, paid or agreed to pay to any
Person any compensation for soliciting another to purchase any other securities
of the Company or any of its Subsidiaries.

 

12



--------------------------------------------------------------------------------

(z) Acknowledgement Regarding Buyer’s Trading Activity. It is understood and
acknowledged by the Company that (i) following the public disclosure of the
transactions contemplated by the Transaction Documents, in accordance with the
terms thereof, the Buyer has not been and will not be asked by the Company or
any of its Subsidiaries to agree, nor has the Buyer agreed with the Company or
any of its Subsidiaries, to desist from effecting any transactions in or with
respect to (including, without limitation, purchasing or selling, long and/or
short) any securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold the Securities for any specified
term; (ii) the Buyer, and counterparties in “derivative” transactions to which
the Buyer is a party, directly or indirectly, presently may have a “short”
position in the Common Stock which was established prior to the Buyer’s
knowledge of the transactions contemplated by the Transaction Documents; and
(iii) the Buyer shall not be deemed to have any affiliation with or control over
any arm’s length counterparty in any “derivative” transaction. The Company
further understands and acknowledges that following the public disclosure of the
transactions contemplated by the Transaction Documents pursuant to the Press
Release (as defined below) the Buyer may engage in hedging and/or trading
activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value
and/or number of the Warrant Shares deliverable with respect to the Securities
are being determined and (b) such hedging and/or trading activities, if any, can
reduce the value of the existing stockholders’ equity interest in the Company
both at and after the time the hedging and/or trading activities are being
conducted. The Company acknowledges that such aforementioned hedging and/or
trading activities do not and will not constitute a breach of this Agreement or
any other Transaction Document or any of the documents executed in connection
herewith or therewith.

(aa) Registration Eligibility. The Company is eligible to register the issuance
and sale of the Securities to the Buyer using Form S-3 promulgated under the
1933 Act.

(bb) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance and sale of the Securities to be sold to the Buyer hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.

(cc) Registration Rights. No holder of securities of the Company has rights to
the registration of any securities of the Company because of the issuance of the
Securities hereunder that could expose the Company to material liability or the
Buyer to any liability or that could impair the Company’s ability to consummate
the issuance and sale of the Securities in the manner, and at the times,
contemplated hereby, which rights have not been waived by the holder thereof as
of the date hereof.

(dd) Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided the Buyer or its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents and such information as may be
filed by the Company as a “Free Writing Prospectus” under the 1933 Act. The
Company understands and confirms that the Buyer will rely on the foregoing
representations in effecting transactions in

 

13



--------------------------------------------------------------------------------

securities of the Company. All disclosure provided to the Buyer regarding the
Company and its Subsidiaries, their businesses and the transactions contemplated
hereby, including the schedules to this Agreement, furnished by or on behalf of
the Company or any of its Subsidiaries is true and correct and does not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. Each material press
release issued by the Company or any of its Subsidiaries during the twelve
(12) months preceding the date of this Agreement did not at the time of release
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, liabilities, prospects, operations (including results thereof) or
conditions (financial or otherwise), which, under applicable law, rule or
regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly disclosed. The
Company acknowledges and agrees that the Buyer is not making and has not made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

 

4. COVENANTS.

(a) Registration Statement. If at any time following the date hereof the
Registration Statement is not effective or is not otherwise available for the
issuance of the Securities or any prospectus contained therein is not available
for use, the Company shall immediately notify the holders of the Securities in
writing that the Registration Statement is not then effective or a prospectus
contained therein is not available for use and thereafter shall promptly notify
such holders when the Registration Statement is effective again and available
for the issuance of the Securities or such prospectus is again available for
use.

(b) Prospectus Supplement and Blue Sky. Immediately prior to execution of this
Agreement, the Company shall have delivered, and as soon as practicable after
execution of this Agreement the Company shall file, the Prospectus Supplement
with respect to the Securities as required under, and in conformity with, the
1933 Act, including Rule 424(b) thereunder. The Company shall have taken
immediately upon execution of this Agreement such action, if any, as required in
order to obtain an exemption for, or to qualify the Securities for, the sale to
the Buyer at the Closing pursuant to this Agreement under applicable securities
or “Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Buyer on or prior to the Closing Date. Without limiting any other
obligation of the Company under this Agreement, the Company shall timely make
all filings and reports relating to the offer and sale of the Securities
required under all applicable securities laws (including, without limitation,
all applicable federal securities laws and all applicable “Blue Sky” laws), and
the Company shall comply with all applicable federal, state and local laws,
statutes, rules, regulations and the like relating to the offering and sale of
the Securities to the Buyer. The Company shall take all necessary action to
ensure the compliance with all applicable securities laws (including without
limitation “Blue Sky” laws) with respect to the issuance of any Warrant Shares
from time to time upon exercise of the Warrants.

 

14



--------------------------------------------------------------------------------

(c) Reporting Status. Until the date on which no Warrants are outstanding (the
“Reporting Period”), the Company shall timely file all reports required to be
filed with the SEC pursuant to the 1934 Act, and the Company shall not terminate
its status as an issuer required to file reports under the 1934 Act even if the
1934 Act or the rules and regulations thereunder would no longer require or
otherwise permit such termination.

(d) Listing. The Company has secured the listing of all of the Common Shares and
Warrant Shares (subject to notice of issuance) on the Principal Market in
connection with the transactions contemplated hereby and by the Warrants and
shall secure the listing or designation for quotation (as the case may be) of
all of the Common Shares and Warrant Shares upon each other national securities
exchange and automated quotation system, if any, upon which the Common Stock is
then listed or designated for quotation (as the case may be) (subject to
official notice of issuance) (but in no event later than the Closing Date) and
shall maintain such listing or designation for quotation (as the case may be) of
all the shares of Common Stock from time to time issuable under the terms of the
Transaction Documents on the Principal Market and such national securities
exchange or automated quotation system. The Company shall maintain the Common
Stock’s listing or designation for quotation (as the case may be) on the
Principal Market, The New York Stock Exchange, the Nasdaq Global Market or the
Nasdaq Global Select Market and, only if the Company cannot maintain the listing
of its Common Stock on the foregoing exchanges after using its best efforts,
then the Company shall maintain the quotation of the Common Stock on the OTCQX
or the OTCQB tier of the OTC Markets Group, Inc. (each, an “Eligible Market”).
Neither the Company nor any of its Subsidiaries shall take any action which
could be reasonably expected to result in the delisting or suspension of the
Common Stock on an Eligible Market. The Company shall pay all fees and expenses
in connection with satisfying its obligations under this Section 4(d).

(e) Fees. Prior to the date hereof, the Company has paid, to legal counsel for
the Buyer and for the benefit of the Buyer, a non-refundable, non-accountable
document preparation fee in the amount of $25,000.00. In addition, the Buyer
shall pay directly to the Placement Agent, on behalf of the Company, an amount
equal to seven percent (7%) of the Purchase Price, which amount shall be
withheld by the Buyer from the Purchase Price to be paid at the Closing (and
only due and payable simultaneously with and upon consummation of the Closing).
Except as set forth above, or as may otherwise be set forth in this Agreement or
the other Transaction Documents or agreed by the parties, each party to this
Agreement shall bear its own expenses in connection with the sale of the
Securities to the Buyer.

(f) Pledge of Securities. Notwithstanding anything to the contrary contained in
this Agreement, the Company acknowledges and agrees that the Securities may be
pledged by the Buyer in connection with a bona fide margin agreement or other
loan or financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and the Buyer in effecting a pledge of Securities shall
not be required to provide the Company with any notice thereof or otherwise make
any delivery to the Company pursuant to this Agreement or any other Transaction
Document. The Company hereby agrees to execute and deliver such documentation as
a pledgee of the Securities may reasonably request in connection with a pledge
of the Securities to such pledgee by the Buyer.

 

15



--------------------------------------------------------------------------------

(g) Disclosure of Transactions and Other Material Information. The Company
shall, on or before 9:30 a.m. (but in no event prior to 9:15 a.m.), New York
time, on the first Business Day following the date hereof, issue a press release
(the “Press Release”) reasonably acceptable to the Buyer disclosing all the
material terms of the transactions contemplated by the Transaction Documents. On
or before 9:30 a.m. (but in no event prior to 9:15 a.m.), New York time, on the
first Business Day following the date hereof, the Company shall file a Current
Report on Form 8-K describing all the material terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
and attaching all the material Transaction Documents (including, without
limitation, this Agreement (and all schedules to this Agreement) and the form of
Warrants) (including all attachments, the “8-K Filing”). From and after the
issuance of the Press Release, the Company shall have disclosed all material,
non-public information (if any) delivered to the Buyer by the Company or any of
its Subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by the Transaction
Documents. Except for communications relating to Buyer’s participation right
described in subsection (m) below, the Company shall not, and the Company shall
cause each of its Subsidiaries and each of its and their respective officers,
directors, employees and agents, not to, provide the Buyer with any material,
non-public information regarding the Company or any of its Subsidiaries from and
after the issuance of the Press Release without the express prior written
consent of the Buyer. In the event of a breach of any of the foregoing covenants
by the Company, any of its Subsidiaries, or any of its or their respective
officers, directors, employees and agents (as determined in the reasonable good
faith judgment of the Buyer), in addition to any other remedy provided herein or
in the Transaction Documents, the Buyer shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, non-public information without the prior approval by the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees or agents. The Buyer shall not have any liability to the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees, stockholders or agents, for any such disclosure. Subject
to the foregoing, neither the Company or its Subsidiaries nor the Buyer shall
issue any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, the Company shall be
entitled, without the prior approval of the Buyer, to make any press release or
other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) the Buyer shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release). Without the
prior written consent of the Buyer, the Company shall not (and shall cause each
of its Subsidiaries and Affiliates to not) disclose the name of the Buyer in any
filing (other than in the Transaction Documents filed as exhibits to the 8-K
Filing), announcement, release or otherwise.

(h) Additional Issuance of Securities. The Company agrees that for the period
commencing on the Closing Date and ending on the date that is ninety (90) days
from the Closing Date (the “Restricted Period”), neither the Company nor any of
its Subsidiaries shall directly or indirectly issue, offer, sell, grant any
option or right to purchase, or otherwise dispose of (or announce any issuance,
offer, sale, grant of any option or right to purchase or other disposition of)
any Common Stock or any security or any debt or other instrument directly or
indirectly convertible or exchangeable or exercisable into Common Stock (each a
“Convertible Security”) or which constitutes (or would constitute but for lack
of a fixed exercise or conversion

 

16



--------------------------------------------------------------------------------

or similar price or if it were not solely cash settled) a “derivative security”
(as defined under the rules and regulations under Section 16 of the 1934 Act) or
otherwise an equity-linked or related security (including, without limitation,
any “equity security” (as that term is defined under Rule 405 promulgated under
the 1933 Act) (any such issuance, offer, sale, grant, disposition or
announcement (whether occurring during the Restricted Period or at any time
thereafter) is referred to as a “Subsequent Placement”). This Section 4(h) shall
not apply in respect of the issuance of (A) shares of Common Stock or options to
purchase Common Stock or other equity linked securities (e.g., stock
appreciation rights) to directors, officers or employees of the Company in their
capacity as such pursuant to an Approved Share Plan), provided that (1) all such
issuances (taking into account the shares of Common Stock issuable upon exercise
of such options) after the date hereof pursuant to this clause (A) do not, in
the aggregate, exceed more than 2% of the shares of Common Stock and (2) the
exercise price of any such options is not lowered, none of such options are
amended to increase the number of shares issuable thereunder and none of the
terms or conditions of any such options are otherwise materially changed in any
manner that adversely affects any of the Buyer; (B) shares of Common Stock
issued upon the conversion or exercise of Convertible Securities (other than
standard options to purchase Common Stock issued pursuant to an Approved Share
Plan that are covered by clause (A) above) issued prior to the Closing Date,
provided that the conversion price of any such Convertible Securities (other
than standard options to purchase Common Stock issued pursuant to an Approved
Share Plan that are covered by clause (A) above) is not lowered, none of such
Convertible Securities (other than standard options to purchase Common Stock
issued pursuant to an Approved Share Plan that are covered by clause (A) above)
are amended to increase the number of shares issuable thereunder and none of the
terms or conditions of any such Convertible Securities (other than standard
options to purchase Common Stock issued pursuant to an Approved Share Plan that
are covered by clause (A) above) are otherwise materially changed in any manner
that adversely affects the Buyer; (C) a warrant to purchase up to 500,000 shares
of Common Stock that was issued in connection with a private placement
transaction that was completed in January 2012 as described in the SEC
Documents, (D) unregistered and restricted shares of Common Stock in payment of
professional services and/or materials or goods, (E) the Warrants; (F) the
Warrant Shares; (G) equity securities to a seller, or in the case of a merger,
the equity holders of the target company in such merger, or the officers or
employees thereof, in each case in connection with a bona fide merger, business
combination transaction or acquisition of stock or assets outside of the
ordinary course; (H) Common Stock in connection with a stock split or other
subdivision or combination, or a stock dividend made to all holders of any
Company equity on a pro rata basis; or (I) shares of Common Stock or Convertible
Securities issued to a bank or other Person acting as bona fide lender in
connection with a credit facility (or amendment to the Company’s existing credit
facility) or other indebtedness provided by such Person (each of the foregoing
in clauses (A) through (G), collectively the “Excluded Securities”). “Approved
Share Plan” means any employee incentive or benefit plan which has been approved
by the board of directors of the Company prior to or subsequent to the date
hereof pursuant to which shares of Common Stock and standard options to purchase
Common Stock may be issued to any employee, officer or director for services
provided to the Company in their capacity as such.

(i) Reservation of Shares. So long as any of the Warrants remain outstanding,
the Company shall take all action necessary to at all times have authorized, and
reserved for the purpose of issuance, the maximum number of shares of Common
Stock issuable upon exercise of

 

17



--------------------------------------------------------------------------------

all the Warrants (without regard to any beneficial ownership limitations on the
exercise of the Warrants set forth therein).

(j) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity in any jurisdiction to which the Company is subject, except
where such violations would not result, either individually or in the aggregate,
in a Material Adverse Effect.

(k) Certain Restrictions as to Buyer. For so long as the Buyer or any of its
Affiliates holds any Securities, neither the Buyer nor any Affiliate thereof
will: (i) vote any shares of Common Stock beneficially owned by it, solicit any
proxies, or seek to advise or influence any Person with respect to any voting
securities of the Company; (ii) engage or participate in any actions, plans or
proposals which relate to or would result in (a) acquiring additional securities
of the Company, alone or together with any other Person, which would result in
the Buyer or its Affiliates beneficially owning (within the meaning of
Section 13(d) under the 1934 Act) more than 9.9% of the Common Stock, (b) an
extraordinary corporate transaction, such as a merger, reorganization or
liquidation, involving Company or any of its Subsidiaries, (c) a sale or
transfer of a material amount of assets of the Company or any of its
Subsidiaries, (d) any change in the present board of directors or management of
the Company, including any plans or proposals to change the number or term of
directors or to fill any existing vacancies on the board, (e) any material
change in the present capitalization or dividend policy of the Company, (f) any
other material change in the Company’s business or corporate structure,
including but not limited to, if the Company is a registered closed-end
investment company, any plans or proposals to make any changes in its investment
policy for which a vote is required by Section 13 of the Investment Company Act
of 1940, (g) changes in the Company’s charter, bylaws or instruments
corresponding thereto or other actions which may impede the acquisition of
control of the Company by any Person, (h) causing a class of securities of the
Company to be delisted from a national securities exchange or to cease to be
authorized to be quoted in an inter-dealer quotation system of a registered
national securities association, (i) a class of equity securities of the Company
becoming eligible for termination of registration pursuant to Section 12(g)(4)
of the Act, or (j) any action, intention, plan or arrangement similar to any of
those enumerated above; or (iii) request the Company or its directors, officers,
employees, agents or representatives to amend or waive any provision of this
Section 4(k). The restrictions contained in this Section 4(k) shall not limit
any of the Buyer’s rights to enforce or exercise its rights as to the Securities
or under the Transaction Documents.

(l) Restrictions on Bridge Note Holders. In the event that any of the holders
(“Bridge Note Holders”) of any of the Company’s outstanding promissory notes
issued pursuant to private placement transactions (collectively, the “Bridge
Notes”) exchange any or all of such Bridge Notes into shares of Common Stock,
the Bridge Note Holders shall not sell such shares of Common Stock for at least
six (6) months following the Closing Date.

(m) Additional Financings. The Company agrees that for the period commencing on
the Closing Date and ending on the date that is one hundred eighty (180) days
from the Closing Date, the Buyer shall have the right, at its option, to
participate in other equity or equity-linked financings completed by the
Company. The Company shall provide Buyer with written notice of such financing
transaction (the (“Participation Notice”) at least five (5) Business Days prior
to

 

18



--------------------------------------------------------------------------------

the expected closing of such financing. Within two (2) Business Days of its
receipt of the Participation Notice, Buyer shall notify the Company in writing
of its desire to participate in any such offering and the amount of its desired
participation. In the event that Buyer’s participation in any such financing
would cause such financing to be in violation of any shareholder approval and/or
rules for continued listing on the Primary Market, then Buyer’s right to
participate shall be limited to the extent necessary in order for such financing
to be in compliance with the Primary Market’s continued listing rules. Any
material change to the terms of such equity or equity-linked financings
following the delivery of the Participation Notice will reset the five
(5) Business Day-period and a new Participation Notice shall be delivered to
Buyer.

(n) Restriction on Short Sales. The Buyer shall not engage in any Short Sales
involving the Securities for a period of ninety (90) days following the Closing
Date.

(o) Listing on Principal Market. Unless the Company has already taken such
action, the Company shall immediately, and in no event later than one
(1) Business Day following the Closing Date, file a appeal and request a hearing
before the NASDAQ Listing Qualifications Panel to stay the delisting of its
Common Stock from the Principal Market. The Company shall use its best efforts
to prepare a plan to regain compliance with NASDAQ’s $1.00 minimum bid price
and, in good faith, shall propose such plan to the NASDAQ Listing Qualifications
Panel at such hearing. If the NASDAQ Listing Qualifications Panel accepts such
plan, the Company shall use its best efforts to take any action, including any
action that NASDAQ may determine or recommend to the Company, to maintain its
listing on the Principal Market.

(p) Proxy Statement.

(i) As promptly as practicable following the Closing Date, and in any event
within seven (7) Business Days of the Closing Date, the Company shall prepare
and file with the SEC a preliminary form of proxy statement relating to an
annual or special meeting (the “Shareholders’ Meeting”) of shareholders of the
Company (together with any amendments thereof or supplements thereto, the “Proxy
Statement”) at which the shareholders shall be asked to approve a proposal to
effectuate a reverse split of the Common Stock (the “Reverse Split”). The
Company shall provide the Buyer with a reasonable opportunity to review and
comment on such Proxy Statement and such Proxy Statement shall be in a form
reasonably acceptable to the Buyer prior to its filing with the SEC.

(ii) If the Proxy Statement is not to be reviewed by the SEC or if no notice of
review is received by the Company within ten (10) calendar days of the filing of
the preliminary Proxy Statement, the Company will use its best efforts to cause
the definitive Proxy Statement to be mailed to the Company’s shareholders as
soon as practicable following the 10th calendar day after the date of filing of
the preliminary Proxy Statement.

(iii) If the Proxy Statement is reviewed by the SEC, the Company will use its
best efforts to cause the definitive Proxy Statement to be mailed to the
Company’s shareholders as promptly as reasonably practicable after confirmation
from the SEC that it has no further comments and in no event later than twenty
(20) Business Days from the Closing Date unless the Company has received express
written approval from the Nasdaq Listings Qualifications Panel to carry out such
mailing on a later date. In the event the SEC provides comments on the Proxy

 

19



--------------------------------------------------------------------------------

Statement to the Company, the Company shall respond to the SEC in writing and
complete all actions to comply with any and all requests from the SEC within two
(2) Business Days from the date of such comment letter.

(iv) The Company will cause the information included in the Proxy Statement, at
the time of the mailing or filing with the SEC of the Proxy Statement or any
amendments or supplements thereto, and at the time of the Shareholders’ Meeting,
not to contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Company shall give the Buyer a reasonable opportunity to
review revised drafts of the Proxy Statement and related filings and draft
responses to the SEC and its staff related to the resolution of such comments
and shall consider in good faith comments proposed by the Buyer for
incorporation in such drafts, correspondence and filings.

(v) The Company shall mail to the holders of Common Stock determined as of the
record date established for the Shareholders’ Meeting a Proxy Statement (the
date the Company elects to take such action or is required to take such action,
the “Proxy Date”). Prior to the Proxy Date, the Company shall have engaged, at
its own expense, an experienced proxy soliciting firm reasonably acceptable to
the Buyer, to assist the Company to solicit proxies in connection with the Proxy
Statement.

(q) Shareholders’ Meeting.

(i) The Company shall duly call, convene and hold the Shareholders’ Meeting as
promptly as reasonably practicable after the Proxy Date and in any event before
the earlier of (i) fifty (50) days following the Proxy Date and (ii) the
expiration of any grace period granted by the Nasdaq Listings Qualifications
Panel (the “Latest Meeting Date”). The Company shall be permitted to postpone or
adjourn the Shareholders’ Meeting (but not beyond the Latest Meeting Date), if
such postponement is required to allow reasonable additional time for the filing
and mailing of any supplemental or amended disclosure (x) which the SEC or its
staff (or the NASDAQ or its staff) has instructed the Company is necessary under
Law or stock exchange rules or (y) in consultation with the Buyer, as required
under Law or stock exchange rules for any supplemental or amended disclosure to
be disseminated and reviewed by the holders of Common Stock prior to the
Shareholders’ Meeting. Buyer agrees to vote its shares in accordance with the
recommendation of the Company’s Board of Directors. The Company shall take all
necessary actions in connection with the calling and holding of such
Shareholders’ Meeting, including with respect to the preparation, filing and
mailing of proxy materials in accordance with the Exchange Act, with respect to
which the Buyer shall have the rights of approval and review set forth in
Sections 4(p)-(q) hereof. Provided that the shareholders approve the Reverse
Split at the Shareholders’ Meeting, then immediately following the adoption by
the shareholders of the Company of the Amendment at the Shareholders’ Meeting
(the “Reverse Split Date”), the Company shall issue take all corporate actions
necessary to effectuate the Reverse Split, including the filing of an Amendment
to the Company’s Certificate of Incorporation and all documents necessary to
maintain compliance with the listing standards of the Principal Market.

 

20



--------------------------------------------------------------------------------

5. REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Common Shares and the Warrants in
which the Company shall record the name and address of the Person in whose name
the Common Shares and the Warrants have been issued (including the name and
address of each transferee), the number of Common Shares held by such Person and
the number of Warrant Shares issuable upon exercise of the Warrants held by such
Person. The Company shall keep the register open and available at all times
during business hours for inspection of the Buyer or its legal representatives.

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to the Transfer Agent in the form previously provided to the
Company (the “Irrevocable Transfer Agent Instructions”) to issue certificates or
credit shares to the applicable balance accounts at DTC, without restriction and
registered in the name of the Buyer or its respective nominee(s), for the Common
Shares and the Warrant Shares in such amounts as specified from time to time by
the Buyer to the Company upon delivery of the Common Shares or upon the exercise
of the Warrants (as the case may be). No instruction other than the Irrevocable
Transfer Agent Instructions referred to in this Section 5(b) will be given by
the Company to the Transfer Agent with respect to the Securities (other than
instructions in connection with the exercise of the Warrants or otherwise
provided for in, or allowed by, any of the Transaction Documents), and the
Securities shall otherwise be freely transferable on the books and records of
the Company. If the Buyer effects a sale, assignment or transfer of the
Securities, the Company shall permit the transfer and shall promptly instruct
the Transfer Agent to issue one or more certificates or credit shares to the
applicable balance accounts at DTC in such name and in such denominations as
specified by the Buyer to effect such sale, transfer or assignment. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Buyer. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5(b) will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5(b), that the Buyer shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.

(c) Certificates and any other instruments evidencing the Securities shall not
bear any restrictive or other legend.

 

6. ADDITIONAL CLOSING DELIVERIES OF THE COMPANY.

At the Closing, in addition to its other deliveries required under this
Agreement, the Company shall deliver the following to Buyer and the Placement
Agent:

(i) The opinion of Troutman Sanders LLP, the Company’s outside counsel, dated as
of the Closing Date and addressed to Buyer and the Placement Agent, in
substantially the form set forth on Exhibit B;

(ii) A copy of the Irrevocable Transfer Agent Instructions, in the form
reasonably acceptable to the Buyer, which has been delivered to and acknowledged
in writing (which may be via .pdf e-mail) by the Transfer Agent;

 

21



--------------------------------------------------------------------------------

(iii) A long form certificate evidencing the formation and good standing of the
Company in the Company’s jurisdiction of formation issued by the Secretary of
State (or comparable office) of such jurisdiction of formation as of a date
within ten days of the Closing Date;

(iv) A certificate executed by the Secretary of the Company on behalf of the
Company, and not in his or her personal capacity, and dated as of the Closing
Date, as to copies attached thereto of: (i) the resolutions as adopted by the
Company’s board of directors and as necessary or appropriate with respect to the
issuance of the Securities and the approval of this Agreement and the other
Transaction Documents and the terms and conditions hereof and thereof and
otherwise in order to give effect hereto and thereto, (ii) the Certificate of
Incorporation of the Company and (iii) the Bylaws of the Company, each as in
effect at the Closing;

(v) A letter from the Transfer Agent certifying the number of shares of Common
Stock outstanding on the Closing Date immediately prior to the Closing;

(vi) A certificate executed by the Chief Executive Officer or Chief Financial
Officer of the Company, dated as of the Closing Date, stating on behalf of the
Company, and not in his or her personal capacity, that as of the Closing
(i) each and every representation and warranty of the Company made in this
Agreement and in the other Transaction Documents is true and correct in all
material respects as of the date when made and as of the Closing as though
originally made at that time, and (ii) that the Company has performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement and the other Transaction Documents to be
performed, satisfied or complied with by the Company at or prior Closing; and

(vii) Such other documents, instruments or certificates relating to the
transactions contemplated by this Agreement and the other Transaction Documents
as necessary or appropriate to accomplish the purposes or intents of the
issuance of the Securities and the consummation of the transactions contemplated
by this Agreement and the other Transaction Documents.

 

7. DAMAGES IN CERTAIN CIRCUMSTANCE AND CERTAIN RELATED MATTERS.

In the event that the Company shall fail to consummate the Closing as called for
by Section 1(b) hereof, for any reason, the Company hereby agrees to and shall
defend, indemnify and hold harmless the Buyer from any and all costs, expenses,
damages, losses and otherwise, that are incurred by the Buyer as a result of or
with respect to the failure of the Company to effectuate the Closing and the
transactions contemplated hereby. Without limiting the foregoing, in such event,
the Buyer shall have the right to terminate its obligations under this Agreement
with respect to itself at any time on or after such failure by the Company,
without liability of the Buyer to the Company or any other Person. No such
failure or termination of obligations of the Buyer shall affect any obligation
of the Company under this Agreement to reimburse the Buyer for the expenses
otherwise called for by this Agreement. Nothing contained in this Section 7

 

22



--------------------------------------------------------------------------------

shall be deemed to release any party from any liability for any breach by such
party of the terms and provisions of this Agreement or the other Transaction
Documents or to impair the right of any party to compel specific performance by
any other party of such other party’s obligations under this Agreement or the
other Transaction Documents.

 

8. MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to such party under this Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall (i) limit or be deemed to
limit in any way any right to serve process in any manner permitted by law or
(ii) operate, or be deemed to operate, to preclude the Buyer from bringing suit
or taking other legal action against the Company in any other jurisdiction to
collect on the Company’s obligations to the Buyer or to enforce a judgment or
other court ruling in favor of the Buyer or (iii) limit, or be deemed to limit,
any provision of the Warrants which is contrary to the above. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.

(c) Headings; Gender; Certain Meanings. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof. The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.” The terms “herein,” “hereunder,”
“hereof” and

 

23



--------------------------------------------------------------------------------

words of like import refer to this entire Agreement instead of just the
provision in which they are found. When used herein, the words “law,” “rule,”
“regulation” and the like means all applicable laws, rules and regulations,
domestic or foreign, state, provincial, local or self-regulatory, including
without limitation all applicable laws, rules and regulations of or related to
the United States, applicable states, the SEC, and the Principal Market.

(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

(e) Entire Agreement; Amendments. This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Buyer, the Company, their Affiliates and Persons
acting on their behalf solely with respect to the matters contained herein and
therein, and this Agreement, the other Transaction Documents, the schedules and
exhibits attached hereto and thereto and the instruments referenced herein and
therein contain the entire understanding of the parties solely with respect to
the matters covered herein and therein. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Buyer. No waiver shall be effective unless it is in writing and signed by an
authorized representative of the waiving party. The Company has not, directly or
indirectly, made any agreements with the Buyer relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents. Without limiting the foregoing, the
Company confirms that, except as set forth in this Agreement, the Buyer has not
made any commitment or promise or has no other obligation to provide any
financing to the Company, any Subsidiary or otherwise. As a material inducement
for the Buyer to enter into this Agreement, the Company expressly acknowledges
and agrees that (i) no due diligence investigation conducted by the Buyer or its
advisors, if any, or its representatives shall affect the Buyer’s right to rely
on, or modify or qualify any of, the Company’s representations and warranties
contained in this Agreement or any other Transaction Document, (ii) nothing
contained in the Registration Statement, the Prospectus or the Prospectus
Supplement shall affect the Buyer’s right to rely on, or modify or qualify any
of, the Company’s representations and warranties contained in this Agreement or
any other Transaction Document and (iii) unless a provision of this Agreement or
any other Transaction Document is expressly preceded by “except as disclosed in
the SEC Documents,” nothing contained in any of the SEC Documents shall affect
the Buyer’s right to rely on, or modify or qualify any of, the Company’s
representations and warranties contained in this Agreement or any other
Transaction Document.

 

24



--------------------------------------------------------------------------------

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); and (iii) one Business Day after deposit with an overnight
courier service with next day delivery specified, in each case, properly
addressed to the party to receive the same. The addresses and facsimile numbers
and email addresses for such communications shall be those set forth on Schedule
I hereto, or to such other address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including, any permitted assignee of any of the Securities. The Company shall
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of the Buyer. The Buyer may assign some or all of its
rights hereunder in connection with any transfer of any of its Securities
without the consent of the Company, in which event such assignee shall be deemed
to be the “Buyer” hereunder with respect to such assigned rights; provided,
however, Buyer shall not assign this Agreement if such assignment would violate
applicable securities laws.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, other than the Buyer Indemnitees referred to in Section 8(k) and the
Placement Agent in the case of Section 3, Section 6 and as specifically set
forth in Section 8(o).

(i) Survival. The representations and warranties contained in this Agreement
shall survive Closing and until the earlier to occur of (i) such time as the
Buyer no longer holds any Warrants, (ii) the date the Buyer exercises the last
Warrant held by the Buyer and (iii) the date the last Warrant held by the Buyer
shall have expired; provided; however, that in no event shall such
representations and warranties survive for less than one year. The agreements
and covenants contained in this Agreement which specify a final time of
performance shall survive Closing and until such specified final time of
performance of such agreement and covenant. The agreements and covenants
contained in this Agreement which do not specify a final time of performance
shall survive Closing and until the earlier to occur of (i) such time as the
Buyer no longer holds any Warrants, (ii) the date the Buyer exercises the last
Warrant held by the Buyer and (iii) the date the last Warrant held by the Buyer
shall have expired; provided; however, that in no event shall such agreements
and covenants survive for less than one year. To the extent a Warrant is held by
an Affiliate of the Buyer, such Warrant shall be considered to be held by the
Buyer for the purpose of this Section 8(i).

 

25



--------------------------------------------------------------------------------

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) Indemnification.

(i) In consideration of the Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities thereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Buyer and each holder of any
Securities and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements
(collectively, the “Indemnified Liabilities”), incurred by any Indemnitee as a
result of, or arising out of, or relating to (a) any misrepresentation or breach
of any representation or warranty made by the Company in any of the Transaction
Documents or (b) any breach of any covenant, agreement or obligation of the
Company contained in any of the Transaction Documents. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law.

(ii) Promptly after receipt by an Indemnitee under this Section 8(k) of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim in respect thereof is to be made against the Company under this
Section 8(k), deliver to the Company a written notice of the commencement
thereof, and the Company shall have the right to participate in, and, to the
extent the Company so desires, to assume control of the defense thereof with
counsel mutually satisfactory to the Company and the Indemnitee; provided,
however, that an Indemnitee shall have the right to retain its own counsel with
the fees and expenses of such counsel to be paid by the Company if: (i) the
Company has agreed in writing to pay such fees and expenses; (ii) the Company
shall have failed promptly to assume the defense of such Indemnified Liability
and to employ counsel reasonably satisfactory to such Indemnitee in any such
Indemnified Liability; or (iii) the named parties to any such Indemnified
Liability (including any impleaded parties) include both such Indemnitee and the
Company, and such Indemnitee shall have been advised by counsel that a conflict
of interest is likely to exist if the same counsel were to represent such
Indemnitee and the Company (in which case, if such Indemnitee notifies the
Company in writing that it elects to employ separate counsel at the expense of
the Company, then the Company shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Company), provided
further, that in the case of

 

26



--------------------------------------------------------------------------------

clause (iii) above the Company shall not be responsible for the reasonable fees
and expenses of more than one separate legal counsel for such Indemnitee. The
Indemnitee shall reasonably cooperate with the Company in connection with any
negotiation or defense of any such action or Indemnified Liability by the
Company and shall furnish to the Company all information reasonably available to
the Indemnitee which relates to such action or Indemnified Liability. The
Company shall keep the Indemnitee reasonably apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. The
Company shall not be liable for any settlement of any action, claim or
proceeding effected without its prior written consent, provided, however, that
the Company shall not unreasonably withhold, delay or condition its consent. The
Company shall not, without the prior written consent of the Indemnitee, consent
to entry of any judgment or enter into any settlement or other compromise which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnitee of a release from all liability in respect to such
Indemnified Liability or litigation, and such settlement shall not include any
admission as to fault on the part of the Indemnitee. Following indemnification
as provided for hereunder, the Company shall be subrogated to all rights of the
Indemnitee with respect to all third parties, firms or corporations relating to
the matter for which indemnification has been made. The failure to deliver
written notice to the Company within a reasonable time of the commencement of
any such action shall not relieve the Company of any liability to the Indemnitee
under this Section 8(k), except to the extent that the Company is materially and
adversely prejudiced in its ability to defend such action.

(iii) The indemnification required by this Section 8(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.

(iv) The indemnity agreement contained herein shall be in addition to (A) any
cause of action or similar right of the Indemnitee against the Company or
others, and (B) any liabilities the Company may be subject to pursuant to
applicable law.

(l) Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty.

(m) Remedies. The Buyer and each holder of any Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyer. The Company therefore agrees that the Buyer
shall be entitled to seek specific performance and/or temporary, preliminary and
permanent injunctive or other equitable relief from any court of competent

 

27



--------------------------------------------------------------------------------

jurisdiction in any such case without the necessity of proving actual damages
and without posting a bond or other security.

(n) Withdrawal Right. Notwithstanding anything to the contrary contained in (and
without limiting any similar provisions of) the Transaction Documents, whenever
the Buyer exercises a right, election, demand or option under a Transaction
Document and the Company does not timely perform its related obligations within
the periods therein provided, then the Buyer may rescind or withdraw, in its
sole discretion from time to time upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights.

(o) Acknowledgement. The Buyer acknowledges that no escrow is being used to
effectuate the delivery of the Common Shares and the Warrants at the Closing.
Accordingly, the Buyer agrees that should the Company fail to deliver the Common
Shares and/or the Warrants to the Buyer at the Closing, the Buyer shall have no
recourse against the Placement Agent for such failure by the Company; provided,
the foregoing shall in no way limit the rights and remedies of the Buyer against
the Company. The Placement Agent shall be a third party beneficiary of this
Section 8(o).

(p) Payment Set Aside; Currency. To the extent that the Company makes a payment
or payments to the Buyer hereunder or pursuant to any of the other Transaction
Documents or the Buyer enforces or exercises its rights hereunder or thereunder,
and such payment or payments or the proceeds of such enforcement or exercise or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to the Company, a trustee, receiver or
any other Person under any law (including, without limitation, any bankruptcy
law, foreign, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred. Unless otherwise expressly indicated, all dollar amounts
referred to in this Agreement and the other Transaction Documents are in United
States Dollars (“U.S. Dollars”), and all amounts owing under this Agreement and
all other Transaction Documents shall be paid in U.S. Dollars. All amounts
denominated in other currencies (if any) shall be converted in the U.S. Dollar
equivalent amount in accordance with the Exchange Rate on the date of
calculation. “Exchange Rate” means, in relation to any amount of currency to be
converted into U.S. Dollars pursuant to this Agreement, the U.S. Dollar spot
exchange rate as published in the Wall Street Journal on the relevant date of
calculation.

[signature pages follow]

 

28



--------------------------------------------------------------------------------

The Buyer and the Company have caused this Agreement to be duly executed as of
the date first written above.

 

COMPANY:

QUANTUM FUEL SYSTEMS TECHNOLOGIES

WORLDWIDE, INC.

By:  

/s/ Bradley J. Timon

  Name:  Bradley J. Timon   Title:  Chief Financial Officer BUYER: CREDE CG III,
LTD. By:  

/s/ Terren S. Peizer

 

Name:  Terren S. Peizer

Title:    Director



--------------------------------------------------------------------------------

Schedule I

Notices

If to the Company:

Quantum Fuel System Technologies Worldwide, Inc.

25242 Arctic Ocean Drive

Lake Forest, CA 92630 USA

Telephone: (949) 399-4500

Facsimile: (949) 930-3401

Attention: Bradley J. Timon

with a copy (for informational purposes only) to:

Quantum Fuel Systems Technologies Worldwide, Inc.

19500 Hall Road, Suite 102

Clinton Township, MI 48038

Telephone: (586) 948-9534

Facsimile: (586) 948-9537

Attention: Kenneth R. Lombardo, General Counsel

If to the Transfer Agent:

Broadridge Corporate Issuer Solutions, Inc.

1717 Arch St., Suite 1300

Philadelphia, PA 19103

Telephone: (855) 793-5069

Facsimile: (215) 553-5402

Attention: Kevin Shinkunas

If to the Buyer, to:

Crede CG III, Ltd.

Clarendon House

2 Church Street

Hamilton HM 11, Bermuda

Telephone: (310) 444-4333

Facsimile: (310) 444-4394

Attention: Patricia Aguirre

with a copy (for informational purposes only) to:

Dentons US LLP

1221 Avenue of the Americas

New York, New York 10020-1089

Telephone: (212) 768-6700

Facsimile: (212) 768-6800

Attention: S. Elizabeth Foster, Esq.